United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0022
Issued: April 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2017 appellant filed a timely appeal from a September 12, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than 25 percent
permanent impairment of his right lower extremity, for which he previously received a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 19, 1998 appellant, then a 49-year-old material handler, filed a traumatic
injury claim (Form CA-1) alleging that on November 18, 1998 he sustained a right ankle injury at
work. He claimed that he was standing on a “Big Joe” pallet jack that was driven by a coworker.
The Big Joe moved forward and appellant fell approximately 10 feet. Appellant stopped work on
the date of injury.
OWCP accepted the claim for right ankle fracture and a left calcaneus fracture. It
authorized an open reduction and internal fixation of the fractured left calcaneus performed on
November 30, 1998. OWCP paid appellant compensation benefits on the supplemental rolls
effective January 17, 1999.
On February 1, 1999 appellant returned to limited-duty work. On February 19, 1999 he
underwent authorized irrigation and debridement with attempted secondary closure ulceration of
the left heel. Appellant returned to full-time, limited-duty work on April 26, 1999. He stopped
work again on June 10, 1999 due to a wound infection and received compensation benefits on the
daily rolls. On July 19, 1999 appellant returned to full-time, limited-duty work.
By decision dated January 28, 2000, OWCP terminated appellant’s wage-loss
compensation benefits effective January 4, 2000 as his actual wages as a supply technician fairly
and reasonably represented his wage-earning capacity.2 It explained that these wages either met
or exceeded the wages of his date-of-injury position. Medical benefits continued.
By decision dated February 24, 2000, OWCP granted appellant a schedule award for 25
percent permanent impairment of each lower extremity. The schedule award was paid during the
period January 21, 2000 to October 25, 2002, for a total of 144 weeks of compensation.
On February 15, 2016 appellant underwent subtalar and talonavicular fusions and
arthroscopy of the right ankle performed by Dr. Richard Langerman, Jr., a Board-certified
orthopedic surgeon. Dr. Langerman noted preoperative diagnoses of talonavicular and subtalar
arthrosis with possible right ankle arthrosis. He noted postoperative diagnoses included moderate
right ankle arthrosis with advanced talonavicular and subtalar arthritis.
On February 13, 2017 appellant filed a claim for an additional schedule award (Form
CA-7).
By development letter dated February 22, 2017, OWCP requested that appellant submit
additional medical evidence in support of his schedule award claim, including an impairment
rating, which applied the standards of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3 It afforded appellant 30
days to submit the requested information.

2

Appellant voluntarily retired from the employing establishment effective December 28, 2012.

3

A.M.A., Guides (6th ed. 2009).

2

In an April 26, 2017 medical report, Dr. John W. Ellis, a Board-certified family
practitioner, related a history of the November 18, 1998 employment injury and appellant’s
medical background. He reviewed medical records, including diagnostic test results. Dr. Ellis
noted appellant’s complaints related to his right ankle. A Bragard’s sign could not be done because
of the fusion of the right ankle. Pressure on the tarsal tunnels did not cause any numbness in the
feet. The right ankle had surgical scars and was fused in a position of function. There was
hypertrophy of the bones of the medial and lateral malleoli and anteriorly and posteriorly in the
ankle. Appellant walked with an antalgic gait due to the fused right ankle. There was no swelling
over the ankles. Appellant wore a brace on his right ankle. He reported that above the brace, he
sometimes had swelling where the sock ended. Dr. Ellis found no pitting edema in the feet. He
diagnosed secondary osteoarthritis of the right ankle and foot, chondromalacia of the right ankle
and joints of the right foot, and fracture of the right ankle. Dr. Ellis opined that, based on his
examination, review of the medical and other records, appellant’s impairment arose out of and in
the course of appellant’s employment. He determined that appellant had reached maximum
medical improvement (MMI) as of April 13, 2017, the date Dr. Langerman referred appellant for
an impairment evaluation. Thus, Dr. Ellis advised that appellant could be rated for permanent
partial impairment.
Regarding impairment of the right lower extremity, Dr. Ellis utilized Table 16-2 on page
507 of the sixth edition of the A.M.A., Guides, and found 50 percent diagnosis-based impairment
(DBI) due to subtalar and talonavicular fusions of the ankle. Under Table 16-22 on page 549, he
found 37 percent impairment due to decreased range of motion (ROM) of the ankle. Dr. Ellis
utilized Table 16-20 on the same page and found 10 percent impairment due to decreased range of
motion of the hindfoot. He added the ROM impairment ratings for a total 47 percent impairment.
Dr. Ellis used the Combined Values Chart to combine the 37 percent and 10 percent ROM
impairment ratings to find 43 percent total combined impairment. He concluded that appellant
had 50 percent permanent impairment of the right lower extremity based on the DBI method.
Dr. Ellis noted Table 2-1, No. 12 on page 20, which indicated that the method producing the higher
rating should be used.
On June 5, 2017 Dr. Arthur S. Harris, an OWCP medical adviser and a Board-certified
orthopedic surgeon, reviewed the medical record, and Dr. Ellis’ April 26, 2017 findings. He also
noted appellant’s February 15, 2016 right ankle arthroscopy with subtalar and talonavicular fusion,
which documented arthroscopic findings of grade 2 to 3 degenerative changes in the tibiotalar
joint. Dr. Harris related that a September 7, 2016 right ankle computerized tomography scan
demonstrated degenerative changes in the ankle with postsurgical changes in the subtalar joint. In
determining impairment to appellant’s right lower extremity, he used Table 16-2 on page 508 of
the sixth edition of the A.M.A., Guides and found 13 percent impairment due to a satisfactory
result following right ankle arthroscopy with subtalar and talonavicular fusion (CDX 1E). Dr.
Harris further found, under Table 16-2 on page 506, three percent impairment based on
documented degenerative changes of the ankle. He utilized the Combined Values Chart and
combined the two impairment ratings to calculate 16 percent right lower extremity permanent
impairment. Dr. Harris related that the A.M.A., Guides did not allow for impairment ratings to be
calculated on the ROM method for the diagnosed condition. He maintained that appellant had 16
percent impairment of the right lower extremity resulting from the accepted November 18, 1998
work injury. Dr. Harris determined that the date of MMI was April 26, 2017, the date of Dr. Ellis’
impairment evaluation. He disagreed with Dr. Ellis’ impairment rating as it was based on the
3

ROM method. Dr. Harris related that the A.M.A., Guides provides that the DBI method was the
preferred rating method. He further related that the A.M.A., Guides provides that the ROM method
was used primarily as a physical examination adjustment factor and only to determine actual
impairment values in the rare case when it was not possible to otherwise define impairment.
Dr. Harris indicated that, as discussed in his review, appellant’s impairment was easily defined
using the DBI method for having undergone talonavicular and subtalar fusions, as well as,
documented degenerative joint disease of the ankle.
By decision dated September 12, 2017, OWCP denied appellant’s claim for an additional
schedule award. It based its determination on Dr. Harris’ June 5, 2017 report which evaluated the
April 26, 2017 findings of Dr. Ellis relative to appellant’s right lower extremity.4
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations6 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss or loss of use, of scheduled members, functions, and organs of the body. FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.7 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 As of May 1, 2009, schedule awards are
determined in accordance with the sixth edition of the A.M.A., Guides (2009).9 The Board has
approved the use by OWCP of the A.M.A., Guides for the purpose of determining the percentage
loss of use of a member of the body for schedule award purposes.10 It is well established that in
determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments are to be included.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
4

OWCP noted that appellant had previously received a schedule award for his right and left lower extremities.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

8

Id.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (February 2013).
10

Isidoro Rivera, 12 ECAB 348 (1961).

11

See Dale B. Larson, 41 ECAB 481, 490 (1990); supra note 7 at Part 3 -- Medical, Schedule Awards, Chapter
3.700.3.a.3 (January 2010). This portion of OWCP procedures provides that the impairment rating of a given
scheduled member should include any preexisting permanent impairment of the same member or function.

4

and Health (ICF).12 Under the sixth edition, the evaluator identifies the impairment class for the
Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).13 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.15
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted appellant’s claim for right ankle fracture and a left calcaneus fracture. It
authorized an open reduction and internal fixation of the fractured left calcaneus performed on
November 30, 1998. OWCP granted appellant a schedule award for 25 percent permanent
impairment of each lower extremity. Appellant underwent an arthroscopy of the right ankle with
subtalar and talonavicular fusion on February 15, 2016. On February 13, 2017 he filed a claim for
an increased schedule award.
In an April 26, 2017 report, Dr. Ellis, an attending physician, utilized the DBI method for
rating appellant’s permanent impairment and identified the diagnosis of subtalar and talonavicular
ankle fusion on page 507 of the A.M.A., Guides. He opined that, under Table 16-2 of the sixth
edition of the A.M.A., Guides, appellant had 50 percent permanent impairment of the right lower
extremity. The Board notes that while Dr. Ellis also rated appellant’s right lower extremity
impairment using ROM methodology, he ultimately concluded that appellant’s impairment should
be rated using Table 16-2, page 507, for the diagnosis of joint ankylosis fusion, of the talarcalcaneal, talar-navicular.
In a June 5, 2017 report, Dr. Harris, an OWCP medical adviser, similarly utilized the DBI
method, but identified the diagnosis of subtalar and talonavicular ankle fusion on page 508 of the
A.M.A., Guides. He utilized Table 16-2 of the sixth edition of the A.M.A., Guides and found 13
percent impairment due to a satisfactory result following surgery. Dr. Harris further found, under
Table 16-2 on page 506, three percent impairment based on documented degenerative changes of
the ankle. He utilized the Combined Values Chart and combined the two impairment ratings to
find that appellant had 16 percent permanent impairment of the right lower extremity.

12
A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
13

Id. at 494-531.

14

Id. at 521.

15

See supra note 7 at Chapter 2.808.6(f) (February 2013).

5

The Board finds that there is an unresolved conflict as to the impairment related to
appellant’s right lower extremity between Dr. Ellis and Dr. Harris based upon the proper diagnosis
utilized within Table 16-2. The Board notes that both utilized the DBI methodology, but relied
upon different diagnoses classifications for appellant’s condition. If there is disagreement between
OWCP’s medical adviser and appellant’s physician, OWCP will appoint a third physician who
shall make an examination.16 For a conflict to arise, the opposing physicians’ viewpoints must be
of virtually equal weight and rationale.17 The Board finds that the two medical opinions of
Dr. Ellis and Dr. Harris are of equal weight. The dispute between these physicians centers on their
use of Table 16-2, which ostensibly supported their respective opinions. Accordingly, there was
an unresolved conflict in medical opinion regarding the extent of appellant’s right lower extremity
impairment.
Because there is an unresolved conflict in medical opinion regarding the extent of
appellant’s right lower extremity impairment, pursuant to 5 U.S.C. § 8123(a), the case will be
remanded to OWCP for referral of appellant, together with the medical record and a statement of
accepted facts, to an appropriate Board-certified specialist for an impartial medical examination to
determine the extent and degree of appellant’s right lower extremity permanent impairment in
accordance with the sixth edition of the A.M.A., Guides. After such further development as
OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

17

Darlene R. Kennedy, 57 ECAB 414 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

